Citation Nr: 1328584	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-14 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Appellant had periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) in the 
Naval Reserves from April 1954 to January 1962.  He also 
reportedly had 89 days of active duty (AD) in the Army, 
which has not been verified.

He appealed to the Board of Veterans' Appeals (Board/BVA) 
from an October 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In support of his claims, he testified at a videoconference 
hearing in September 2012 before the undersigned Veterans 
Law Judge (VLJ) of the Board.  A transcript of the hearing 
is of record.

The Board remanded the claims in October 2012 for further 
development, including especially to try and obtain the 
service treatment records (STRs) and service personnel 
records (SPRs) concerning the Appellant's alleged additional 
service in the Army on AD, to clarify exactly when he was on 
ACDUTRA during his prior service in the Naval Reserves, and 
to have him undergo a VA compensation examination for a 
medical nexus opinion concerning the etiology of his hearing 
loss and tinnitus - but particularly in terms of the 
likelihood these conditions are related to or date back to 
his service, including, if confirmed he had the additional 
service on AD in the Army as alleged, whether sensorineural 
hearing loss (SNHL) manifested to the required minimum 
compensable degree of at least 10-percent disabling within 
one year of his discharge from that additional period of 
service to alternatively warrant presuming it was incurred 
during that additional service.

Please also note this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

Neither the claimed hearing loss nor tinnitus has been shown 
by competent and credible evidence to be the result of the 
Veteran's active military service.


CONCLUSION OF LAW

His claimed hearing loss and tinnitus are not shown to be 
due to disease or injury incurred in or aggravated by his 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 and Supp. 
2012); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application 
for benefits, it must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim, including apprising him of the information and 
evidence that VA will obtain versus that information and 
evidence he is expected to provide.  38 C.F.R. § 3.159 
(2012).

When the claim is for service connection, this notice should 
include indication that a "downstream" disability rating and 
an effective date for the award of benefits will be assigned 
if there is a favorable disposition of the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) 
(observing that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  So compliance with the 
holding in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
requires apprising the claimant of all five of these 
elements of the claim, including the "downstream" disability 
rating and effective date elements).  See Dingess, at 486.

Also, at least ideally, the notice should precede the 
initial adjudication of the claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If, 
however, for whatever reason there was not notice prior to 
initially adjudicating the claim or, if there was, but it 
was inadequate or incomplete, this timing error in the 
provision of notice can be effectively "cured" by providing 
any necessary VCAA notice and then readjudicating the claim 
- including in a statement of the case (SOC) or supplemental 
SOC (SSOC) - such that the intended purpose of the notice is 
not frustrated, rather preserved, and the claimant is given 
an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

VA notice and assistance errors are not presumptively 
prejudicial, even when for the sake of argument they are 
shown to have occurred.  Rather, they must be judged on a 
case-by-case basis.  And as the pleading party attacking 
VA's decision, the Veteran, not VA, bears this evidentiary 
burden of proof of not only establishing error, but also, 
above and beyond that, showing how it is unduly prejudicial, 
meaning outcome determinative of his claim.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Here, prior to initially adjudicating his claims, so in the 
preferred sequence, a letter dated in September 2009 was 
sent to the Appellant in accordance with the duty to notify 
provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  He was notified of the evidence needed to 
substantiate his claims, of the information and evidence 
that VA would obtain, of the information and evidence he was 
expected to provide, and told that VA would assist him in 
obtaining evidence, but that it was his ultimate 
responsibility to provide VA any evidence pertaining to his 
claims.  He was also notified of the "downstream" disability 
rating criteria and effective date provisions that are 
pertinent to his claims if granted.  Therefore, he has 
received all required notice regarding his underlying claims 
for service connection.

B.  Duty to Assist

This additional duty includes assistance in obtaining 
potentially relevant records, such as STRs, SPRs, and post-
service VA and private medical evaluation and treatment 
records, as well as the provision of an examination - 
including for a medical opinion - when necessary to make a 
decision on the claim.  Indeed, with this in mind, the Board 
remanded these claims in October 2012 to have the Veteran 
undergo a VA compensation examination for a medical nexus 
opinion, as well as to obtain additional records concerning 
his service and to try and verify his alleged additional AD 
service in the Army.

To that end, his STRs, SPRs, private treatment records, and 
lay statements have been associated with the claims file for 
consideration in deciding his appeal.  The additional 
development of his claims, however, did not result in 
verification of his claimed period of AD service in the Army 
in 1962.

A VA compensation examination nonetheless was scheduled, as 
requested.  See 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010).  However, the record reflects that he cancelled the 
examination.  No reason for the cancellation has been 
provided, and neither he nor his representative has 
requested to reschedule the examination.  Therefore, 
the adjudication of the claims will proceed based on the 
existing evidence of record.  See 38 C.F.R. § 3.655.



Moreover, there was compliance with the Board's October 2012 
remand directives, certainly substantial compliance.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is 
entitled to compliance with remand orders, and the Board 
itself commits error in failing to ensure compliance).  But 
see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another 
remand not required under Stegall where the Board's remand 
instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

VA has provided the Veteran opportunity to submit evidence 
and argument in support of his claims.  He has not made the 
Board aware of any additional evidence needing to be 
obtained prior to appellate review that is obtainable, so no 
further action must be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 
3.159.

Service Connection

A.  Applicable Law

In order to establish entitlement to service connection for 
a claimed disability, the facts must demonstrate that a 
disease or an injury resulting in current disability was 
incurred in active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  
Service connection may be granted for any disease diagnosed 
after discharge when the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic 
diseases, including organic disease of the nervous system 
such as SNHL, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
(meaning to at least 10-percent disabling) within one year 
of separation from active military service.  
This presumption is rebuttable by affirmative evidence to 
the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 
11137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(a) 
(2012).



That an injury occurred in service alone is not enough; 
there must be chronic (i.e., permanent) disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, or this is legitimately 
questionable, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity 
and the claim.  38 C.F.R. § 3.303(b).  The U. S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
clarified, however, that this notion of continuity of 
symptomatology as an alternative means of showing chronicity 
of disease or injury in service to alternatively link the 
currently claimed disability to service only pertains to 
chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker 
v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Although Walker indicated that hearing loss in general is 
not one of the conditions identified by § 3.309(a) and 
chronic, per se, so generally not subject to this continuity 
of symptomatology pleading and proof exception, VA accepts 
that a particular type of hearing loss - namely, SNHL - is 
covered by this VA regulation as an organic disease of the 
nervous system.  Indeed, the Veterans Benefits 
Administration's (VBA's) M21-1MR has a section titled 
"Determining Impaired Hearing as a Disability," which 
includes the following note:  "[SNHL] is considered an 
organic disease of the nervous system and is subject to 
presumptive service connection under 38 CFR 3.309(a)."  M21-
1MR III.iv.4.B.12.a.  The VA Manual has the force and effect 
of a VA regulation.

Service connection requires competent and credible evidence 
showing:  (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a relevant disease or 
an injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service, which is the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).



As the Board explained when previously remanding these 
claims, only "Veterans" are entitled to VA compensation.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  The term "Veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2) (West 2002); 38 C.F.R. § 3.1(d) (2012).

Active military, naval, or air service includes any period 
of ACDUTRA during which the individual concerned was 
disabled or died from disease or injury incurred in or 
aggravated in the line of duty, or any period of INACDUTRA 
during which the individual concerned was disabled or died 
from injury (but not disease) incurred in or aggravated in 
the line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident that occurred 
during such training.  38 U.S.C.A. §§ 101(21), (22), (23), 
(24), 106 (West 2002); 38 C.F.R. § 3.6(a),(d) (2012).

To establish status as a "Veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a),(d) 
(2012); Harris v. West, 13 Vet. App. 509, 511 (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact 
that a claimant has established status as a "Veteran" for 
other periods of service (AD, etc.) does not obviate the 
need to establish that he is also a "Veteran" for purposes 
of the period of ACDUTRA where the claim for benefits is 
premised on that period of ACDUTRA.  Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998).  Similarly, to achieve 
"Veteran" status and be eligible for service connection for 
disability claimed during his inactive service, the record 
must establish that he was disabled from an injury, though 
not disease, incurred or aggravated during INACDUTRA.  See 
Mercado- Martinez, 11 Vet. App. 415, at 419; Paulson, 7 Vet. 
App. 466, at 470; Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).



Reserve and National Guard service generally means ACDUTRA 
and INACDUTRA, although in more recent times it also has 
come to include AD.  ACDUTRA is full time duty for training 
purposes performed by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this 
refers to the two weeks of annual training, sometimes 
referred to as "summer camp," which each Reservist or 
National Guardsman must perform each year.  It can also 
refer to the Reservist's or Guardsman's initial period of 
training.

INACDUTRA includes duty, other than full-time duty, 
performed for training purposes by Reservists and National 
Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 
505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, 
this refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year and 
is often referred to as "weekend warrior" training.  These 
drills are deemed to be part-time training.

Certain presumptions that apply to periods of AD are 
inapplicable to periods of ACDUTRA and INACDUTRA, such as 
the presumptive incurrence of conditions that are considered 
chronic, per se, if initially manifested to a compensable 
degree (meaning to at least 10-percent disabling) within the 
initial post-service year, or regarding the presumptions of 
soundness and aggravation.  See Smith v. Shinseki, 24 Vet. 
App. 40 (2010).

The evaluation of evidence generally involves a three-step 
inquiry.  First, the Board must determine whether the 
evidence comes from a "competent" source.  The Board must 
then determine whether the evidence also is credible, or 
worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Observing that once evidence is determined to be 
competent, the Board must additionally determine whether the 
evidence also is credible).  Only if evidence is both 
competent and credible does it ultimately have probative 
value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) (Competency is a legal concept determining 
whether testimony may be heard and considered by the 
trier of fact, whereas credibility is a factual 
determination going to the probative value of the evidence 
to be made after the evidence has been admitted).  The third 
and final step of this inquiry requires the Board to then 
weigh the probative value of the proffered evidence in light 
of the entirety of the record.  Gonzales, 218 F.3d at 1380-
81.  See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As observed by the Federal Circuit Court, lay evidence must 
"demonstrate some competence."  See King v. Shinseki (Fed. 
Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 
3.307(b)) (internal quotation marks omitted).  Competent lay 
evidence means any evidence not requiring that the proponent 
have specialized education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  Lay evidence may be competent and sufficient 
to establish a diagnosis of a condition when:  
(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer); (2) the layperson is reporting a contemporaneous 
medical diagnosis, or; (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts 
have generally held that a layperson is incapable of opining 
on matters requiring medical knowledge.  In certain 
instances, however, lay evidence has been found competent 
with regards to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."  
See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).



Just, as well, laypersons equally have been found not 
competent to provide evidence in more complex medical 
situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (concerning rheumatic fever).  See also Colantonio v. 
Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing 
that in some cases lay testimony "falls short" in proving an 
issue that requires expert medical knowledge); 
Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) 
(concluding that a Veteran's lay belief that his 
schizophrenia had aggravated his diabetes and hypertension 
was not of sufficient weight to trigger VA's duty to seek a 
medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of 
evidence, the Board must then weigh its probative value in 
relation to the other relevant evidence in the file.  
In this function, the Board may properly consider internal 
inconsistency, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant.  Caluza 
at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table); see Madden v. Brown, 125 F.3d 1447 
(Fed Cir. 1997) (holding that the Board has the "authority 
to discount the weight and probative value of evidence in 
light of its inherent characteristics in its relationship to 
other items of evidence").

In ultimately rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons or bases for its 
rejection of any material evidence favorable to the 
claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To 
this end, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 
(Fed. Cir. 2001), the Federal Circuit Court, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 
7104(a) (West 2002).  Moreover, the Court similarly has 
declared that, in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).

B.  Evidence and Analysis

Initially, the Board notes that the Appellant has asserted 
that he had subsequent additional service on AD in the Army 
at Ft. Ord, California, and that his SPRs and STRs 
concerning this additional service have not been obtained 
and associated with his claims file for consideration.  
However, as already discussed, the additional development of 
his claims that occurred following and as a result of the 
Board's October 2012 remand included attempting to verify 
this additional service and obtaining all additional records 
concerning his service, whether on AD, ACDUTRA or INACDUTRA, 
so including even his prior service in the Naval Reserves.

He does have verified service in the Naval Reserves from 
April 1954 to January 1962.  An enlistment examination from 
April 1954 reflects he scored 15/15 on spoken and whispered 
voice testing.  Pure tone thresholds were not recorded.  
In July 1958 he underwent an additional examination for 
selection as an aviation cadet.  However, a complete 
physical was not performed as he was determined not to be 
aeronautically adapted for flight training due to a 
psychological issue.  His STRs are otherwise unremarkable 
for any complaints, treatment, or diagnoses related to 
hearing loss or tinnitus.

His SPRs only indicate he was on ACDUTRA on one occasion in 
1954 for two weeks, and on two occasions in 1955 for one 
week each.  A May 1957 entry reflects that he was 
transferred by reason of unsatisfactory attendance at 
drills.



Private records dated in May 2010 reflect diagnoses of 
bilateral hearing loss and tinnitus.  One entry noted 
hearing loss was due to aging and noise damage.  
In a separate entry, the treating physician recorded a 
history of service in Korea, and exposure to artillery and 
firearm noise over a period of several months.

In a March 2011 statement, the Appellant reported that the 
loudest noises he was exposed to was during his Naval 
Reserve training, when he was stationed at a 
5-inch gun mount without any hearing protection.  He also 
reported having regular occupational duties of making wood 
and metal patterns, which involved the use of hand tools, 
band saws, and table saws.  He wore hearing protection when 
performing this work.

A March 2011 submission from another private physician 
stated that the Appellant reported tinnitus and decreasing 
hearing in both ears since he was exposed to artillery fire 
in the military.  Testing revealed high frequency SNHL in 
both ears.  The physician opined that the Appellant's 
history of military noise exposure was the most likely cause 
of his tinnitus and hearing loss.

The Appellant testified at a videoconference hearing before 
the Board in September 2012.  He stated that he believed his 
hearing loss and tinnitus were attributable to the noise of 
the 5-inch guns he was exposed to during his service.

There is no disputing he has these claimed conditions.  
However, the overall weight of the evidence is against 
finding these conditions were incurred in or are otherwise 
related to his service.

While the May 2010 private records attribute hearing loss, 
in part, to noise exposure during his service, the opinion 
is based on a history of the Appellant serving in Korea and 
being exposed to artillery and gunfire over the course of 
several months.  However, his SPRs do not reflect service in 
Korea, and his total period of ACTDUTRA was only 
approximately four weeks.  Therefore, this opinion is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (a medical opinion based on an inaccurate factual 
premise has no probative value).

Similarly, the March 2011 private opinion also is not 
probative.  Although the physician attributed current 
hearing loss and tinnitus to noise exposure in service, he 
did not provide any explanation for that conclusion.  The 
failure to provide a basis for an opinion affects the weight 
or credibility of the evidence.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Generally, the degree of probative value that may be 
attributed to a medical opinion issued by a VA or private 
treatment provider takes into account such factors as its 
thoroughness and degree of detail, and whether there was 
review of the Veteran's claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Also significant is whether 
the examining medical provider had a sufficiently clear and 
well-reasoned rationale, as well as a basis in objective 
supporting clinical data.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  See also Claiborne v. Nicholson, 19 Vet. 
App. 181, 186 (2005) (rejecting medical opinions that did 
not indicate whether the physicians actually had examined 
the Veteran, did not provide the extent of any examination, 
and did not provide any supporting clinical data).  The 
Court has held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

A significant factor to be considered for any opinion is the 
accuracy of the factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner's opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history 
given by the Veteran).  So as the Court made clear in 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the 
probative value of a medical opinion comes from when there 
is factually accurate, fully articulated, and sound 
reasoning for the conclusion, not just from mere review of 
the claims file). See also Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) ("[a] medical opinion...must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions").



The Board, then, may reject a medical opinion not only that 
was based on an inaccurate factual premise, but also if it 
does not contain the required explanatory rationale.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  As the Court 
explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
reliance on a Veteran's statements renders a medical report 
not credible if the Board rejects the statements of the 
Veteran as lacking credibility.

The opinion also does not address the Appellant's history of 
occupational noise exposure as a civilian, albeit reportedly 
with the benefit of hearing protection, nor does it reflect 
an awareness that military noise exposure was limited given 
the Appellant's service in the Naval Reserves with only 
limited periods of ACDUTRA.

The Appellant's own statements also have been considered.  
However, he has not demonstrated any specialized knowledge 
or expertise to offer a competent medical opinion.  Although 
lay persons are competent to provide opinions on some 
medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 
435 (2011), as to the specific issue in this case, the 
etiology of hearing loss and tinnitus, it falls outside the 
realm of common knowledge of a lay person.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay 
persons not competent to diagnose cancer).

So when all of this evidence is considered in combination, 
the Board finds that the overall weight of this evidence is 
against finding that the Appellant has hearing loss or 
tinnitus as a result of his active military service, in 
whatever capacity, AD, ACDUTRA or INACDUTRA.  His appeal 
accordingly is being denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102 regarding benefit of the 
doubt, but there is not such a state of equipoise of 
positive and negative evidence to otherwise grant his 
claims.




ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


